Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a pressing unit in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 5-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the bottom surface of the cutting unit.”  It is unclear which surface of the cutting unit is considered “the bottom”.
Claim 3 recites “the bottom surface of the cutting unit”.  It is unclear which surface of the cutting unit is considered “the bottom”.  
Claim 3 further recites “the cutting unit rotates with respect to the rotating shaft”.  It is unclear if the recitation of “rotating shaft” defines a shaft that is rotated or if the cutting unit is rotating with respect to the shaft.
Claim 5 recites “a first parallel extension section facing the first channel”.  It is unclear what structure is being defined by “facing” the first channel.  Claim 5 further recites “the bottom surface of the cutting unit”.  It is unclear which surface of the cutting unit is considered “the bottom”.  Claim 5 further recites “an injection section facing the bottom surface”.  It is unclear what structure is being claimed with the recitation of “facing”.  
Claim 6 recites “the second parallel extension section is located lower than the first parallel extension section”.  It is unclear in which direction the second parallel 
Claim 12 recites “the upper portion of the head”.  It is unclear which portion of the head is considered “the upper portion”.  Claim 12 recites “the pressing unit presses the cutting unit upwardly.”  It is unclear what is considered “the upward” direction relative to the deburring tool and the pressing unit.
Claim 13 recites “a top surface of the cutting unit”.  It is unclear which surface of the cutting unit is considered the “top surface” relative to the deburring tool and the cutting unit.
Claim 14 recites “a predetermined angle”.  It is unclear how the angle is predetermined.
Claim 15 recites “an upward protrusion portion”.  It is unclear which direction is being considered upward with respect to the protrusion and the deburring tool.
Claim 15 further recites “the upward protrusion is inclined to the left or to the right”.  It is unclear which direction is being considered “the left” or “the right” with respect to the blade part and the deburring tool.
Claim 16 recites “a predetermined angle”.  It is unclear how the angle is predetermined or which angle is being claimed.
Claims 7-11, 17, 18, and 19 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kyoi (US 2010/0129169).
Regarding claim 1, Kyoi discloses a deburring tool (See Figure 3a), comprising: a body 4; and  a cutting unit 7 provided on an end portion of the body 4, wherein the cutting unit 7 includes a blade part 8 which performs cutting by contacting an area to be cut (See Figures 2a and 2b), wherein a first channel 5 is provided inside the body 4 (See Figure 3a), and wherein when a fluid supplied from outside of the deburring tool through the first channel 5 is injected into the cutting unit and presses the cutting unit [0048] (Note: cutting fluid causes bending deformation of the tool blade edge support portion 7 toward the outer peripheral portion in the diameter direction), the cutting unit moves and a degree to which the blade part protrudes outwardly increases [0048] (See Figures 2a and 2b).
Regarding claim 2, Kyoi discloses comprising a head (Note: the portion of the body including cutting units 7 is being considered the head) coupled to the end portion of the body 5 in a longitudinal direction of the body, wherein the cutting unit 7 is mounted on an upper portion of the head (See Figure 3a), a second channel 6 is provided inside the head (See Figure 3a), and communicates with the first channel 5, a 
Regarding claim 4, Kyoi discloses wherein the first channel 5 has a straight section (Note: first channel 5 extends along the longitudinal axis of the body) extending in the longitudinal direction of the body 4 (See Figure 3a).
Regarding claim 15, Kyoi discloses the blade part 8 includes an upward protrusion portion, and the upward protrusion portion is inclined to the left or to the right (See Figure 3a) (Note: a portion of the blade 8 is inclined in the axial direction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyoi (US 2010/0129169) in view of WO-2016135283-A1, hereinafter WO’283.
Regarding claim 16, Kyoi discloses the deburring tool of claim 15 as set forth above.  Kyoi does not discloses wherein the upward protrusion portion includes: a first side surface which is one side surface of the blade part in a width direction thereof: a .

Allowable Subject Matter
Claims 3, 5-14, and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        

/ERIC A. GATES/Primary Examiner, Art Unit 3722